Citation Nr: 0422350	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for residuals of stress 
fracture, left foot.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to a compensable initial evaluation for 
patellofemoral syndrome, left knee.

7.  Entitlement to a compensable initial evaluation for 
patellofemoral syndrome, right knee.

8.  Entitlement to a compensable initial evaluation for 
residuals of fracture, 5th metatarsal, right foot.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

The issues of entitlement to compensable initial evaluations 
for patellofemoral syndrome, left knee, patellofemoral 
syndrome, right knee, and residuals of fracture, 5th 
metatarsal, right foot, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
entitlement to service connection.

2.  The veteran is not shown to have chronic residuals from a 
low back injury incurred in service.

3.  The veteran is not shown to have chronic residuals from a 
bilateral hip injury incurred in service.

4.  Bilateral pes planus was noted on entry into service; 
bilateral pes planus did not increase in disability during 
service; postservice medical evidence does not demonstrate 
bilateral pes planus.

5.  The veteran is not shown to have chronic residuals from a 
stress fracture of the left foot noted during service. 

6.  The veteran was noted to have left ear hearing loss on 
entrance into service; the medical evidence does not indicate 
that there was an increase in severity of his preexisting 
left ear hearing loss during his period of active duty.

7.  The veteran's right ear hearing loss for VA purposes was 
first manifested nearly three years following his separation 
from active duty, and the weight of the medical evidence of 
record is against a finding that his right ear hearing loss 
is attributable to his period of service.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic left or right hip disorder was not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Pes planus of either foot was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).

4.  Chronic residuals of stress fracture, left foot, were not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  The veteran's left ear hearing loss preexisted service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a), 3.385 (2003).

6.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The revised notice requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003), VA's regulations implementing 
amended section 5103(a), apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's enactment, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date and (2) that the status and 
regulation provide that, before an initial unfavorable AOJ 
decision is issued on a claim, a service-connection claimant 
must be given notice in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the June 1999 statement of the 
case (SOC) of the requirements for establishing service 
connection.  The veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims 
for service connection.  In February 2003 and July 2003 
letters, the RO informed the veteran of the provisions of the 
VCAA as well as the type of evidence necessary to 
substantiate his claims for service connection, and informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  

In this case, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claims.  On 
review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination" for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, deciding the appeal at this 
time would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in January 2000, 
and he did not report to earlier scheduled examinations.  He 
has not identified any sources of private or VA treatment.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand on the issues of entitlement to service 
connection would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Low Back and Hips

The service medical records show that in August 1993 the 
veteran complained of right hip pain and popping when 
stretching.  X-rays of both hips were normal, and the 
examiner's assessment was normal hip examination.  In January 
1996, the veteran complained of bilateral hip pain.  Hip 
strain of unknown etiology was assessed.  Follow-up 
examination noted right hip pain.  In October 1996, bilateral 
trochanter bursitis was noted.  In November 1996, the veteran 
was seen with a notation of bursitis of both hips.

A March 1996 abbreviated limited duty medical board report 
noted a diagnosis of greater trochanteric bursitis. 

The service separation examination in December 1996 noted 
transient low back pain and bursitis of both hips.

A VA examination was conducted in January 2000.  Examination 
of the back showed no objective evidence of painful motion, 
weakness, spasm, or tenderness.  There were no postural or 
neurological abnormalities, and the musculature of the back 
was good.  Ranges of motion were as follows:  flexion to the 
right, 36 degrees; flexion to the left, 34 degrees; forward 
flexion, 102 degrees; backward extension, 47 degrees.  The 
diagnosis was arthralgia of the lumbosacral spine with no 
loss of function due to pain.  X-rays were normal.

Examination of the hips showed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The veteran had a lumbering gait but did not limp.  
Ranges of hip motion were as follows:  flexion on the right, 
92 degrees; flexion of the left, 100 degrees; extension on 
the right, 27 degrees; extension on the left, 28 degrees; 
adduction on the right, 21 degrees; left, 23 degrees; 
abduction on the right, 42 degrees; left, 43 degrees; 
external rotation, 58 degrees bilaterally; internal rotation 
on the right, 36 degrees; left 38 degrees.  The diagnosis was 
arthralgia of the hips with no loss of function due to pain.  
X-rays were normal.

While the evidence shows that the appellant was treated in 
service for transient low back pain and for bursitis of the 
hips, there has been no competent evidence submitted which 
demonstrates that he currently has a bilateral hip or low 
back disorder that is related to the findings in service.  
The January 2000 VA orthopedic examination diagnosed 
arthralgia (pain) in the low back and hips, however the 
objective examinations were normal, and the examiner found no 
functional loss due to pain and no underlying pathology of 
either the low back or the hips.  

The veteran has complained of hip and back pain and this was 
noted on his VA examination.  However pain is not analogous 
to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (the claimant was seeking service connection 
for a neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of 
service connection stating it was precluded from reviewing 
the factual determinations of the Board or the Court.)  In 
the absence of competent evidence that demonstrates the 
appellant has disability, i.e. residuals from the hip and low 
back findings in service, the Board is unable to identify a 
basis to grant service connection for low back or bilateral 
hip disability.

While the appellant has offered his own arguments to the 
effect that he believes he has residuals of the low back 
findings and bursitis of the hips noted in service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Hence, his opinion is 
insufficient to demonstrate that he has a current low back or 
bilateral hip disorder that is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Stress Fracture of Left Foot

The service entrance examination did not note any fracture of 
the left foot.  The service medical records indicate that in 
January 1996 there was tenderness to palpation at the medial 
aspect of the left foot.  X-rays were consistent with a 
healed stress fracture of the left foot.  A March 1996 
abbreviated limited duty medical board report noted a 
diagnosis of left foot stress fracture.  The service 
separation examination in December 1996 noted left foot 
stress fracture.

On VA examination in January 2000, the examiner noted that 
each foot appeared normal on examination.  There was no 
objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  No functional limitations on 
standing or walking were observable.  Posture, standing, 
squatting, supination, pronation, and heel and toe raising 
were good.  The diagnosis was normal feet.  The examiner 
noted that X-rays showed an old healed fracture of 5th 
metatarsal.

Reviewing the medical evidence of record, the Board notes 
that there is no showing of current left foot disability; in 
fact, the January 2000 examination described the foot as 
normal.  The January 2000 feet X-rays show only the old 
healed fracture of the right 5th metatarsal (for which 
service connection has been granted).  In the absence of 
competent evidence that demonstrates the appellant has 
disability, i.e. identifiable residuals from the left foot 
stress fracture noted during service, the Board is unable to 
identify a basis to grant service connection for residuals of 
stress fracture of the left foot.

Bilateral Pes Planus

The service entrance examination in November 1992 noted mild 
pes planus.  

In January 1996, flattened arch of the left foot was noted.  
There was tenderness to palpation at the medial aspect.  X-
ray was consistent with a healed stress fracture of the left 
foot.  The service separation examination in December 1996 
did not note pes planus.  

A VA examination was conducted in January 2000.  The examiner 
noted that each foot appeared normal on examination.  
Posture, standing, squatting, supination, pronation, and heel 
and toe raising were good.  The diagnosis was normal feet.  
The examiner noted that X-rays showed an old healed fracture 
of 5th metatarsal.

Every veteran is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994) (the presumption of 
soundness attaches only where there has been an entry 
examination in which the later-complained-of disability was 
not detected).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2003).

Here, as the induction examination noted mild pes planus, the 
veteran is not entitled to the presumption of soundness.

While a fallen arch of the left foot was noted on one 
occasion during service, the service separation examination 
did not note the presence of pes planus.  Additionally, the 
January 2000 VA examination report did not note pes planus.  
Consequently, the Board concludes that the presumption of 
aggravation does not attach in this case, as there is no 
evidence the pre-existing disability worsened in service.

The veteran contends that his bilateral pes planus disorder 
was aggravated during service.  However, as noted above, it 
has not been shown that the veteran possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, supra.  The 
Board notes that although pes planus was diagnosed at service 
entry, and noted during service, neither the separation 
examination nor the postservice medical examination noted the 
presence of pes planus.

The Board concludes that a clear preponderance of the 
evidence is against a finding that pes planus was aggravated 
during service.




Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

On the veteran's pre-induction examination in November 1992, 
right ear pure tone thresholds were as follows: 500 hertz, 
20; 1000 hertz, 0; 2000 hertz, 0; 4000 hertz, 0.  Left ear 
pure tone thresholds were as follows: 500 hertz, 15; 1000 
hertz, 10, 2000 hertz, 0; 4000 hertz, 40.  Based on these 
findings, the veteran had left ear hearing loss, which met 
the requirements for VA disability, at enlistment.  Thus, 
left ear hearing loss was noted at entry into service and 
preexisted the veteran's period of service.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

Audiologic testing was conducted on February 9, 1993, the day 
after the veteran entered active duty.  Left ear pure tone 
thresholds were as follows: 500 hertz, 10; 1000 hertz, 15; 
2000 hertz, 10; 3000 hertz, 10; 4000 hertz, 45.  Right ear 
pure tone thresholds were as follows: 500 hertz, 10; 1000 
hertz, 10; 2000 hertz, 10; 3000 hertz, 10; 4000 hertz, 5.  
The examiner noted a preservice history of noise exposure 
from weapons firing and working in a sawmill.  

On the veteran's separation examination in December 1996, his 
left ear thresholds were: 500 hertz, 10; 1000 hertz, 15; 2000 
hertz, 10; 3000 hertz, 10; 4000 hertz, 45.  Right ear 
thresholds were: 500 hertz, 10; 1000 hertz, 10; 2000 hertz, 
10; 3000 hertz, 10; 4000 hertz, 5.

On VA audiologic testing in January 2000, his right ear 
thresholds were: 500 hertz, 10; 1000 hertz, 10; 2000 hertz, 
10; 3000 hertz, 20; 4000 hertz, 20.  Left ear thresholds 
were: 500 hertz, 10; 1000 hertz, 10; 2000 hertz, 5; 3000 
hertz, 25; 4000 hertz, 55.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.  The examiner 
noted essentially normal hearing sensitivity in the right ear 
with a noise not heard at 6000 hertz.  Left ear showed normal 
hearing sensitivity which drops to a moderately-severe noise 
induced hearing loss centered at 4000 hertz.  The examiner 
noted military noise exposure from rifle range, helicopters, 
and airplanes.  He noted the industrial noise exposure as 
nil.

The record demonstrates that a left ear hearing loss was 
present on the veteran's service entrance examination.  Thus, 
left ear hearing loss was present and must be considered a 
pre- existing condition.  Significantly, while the veteran's 
hearing threshold at 4000 hertz, where his significant 
hearing loss is centered, was noted as 40 decibels on the 
pre-enlistment examination in November 1992, the audiograms 
conducted the day after he entered service showed that 
threshold at 45 decibels.  This is the same threshold noted 
on the separation examination in December 1996.  In fact, the 
audiometric findings in 1996 were identical at every other 
level as those on the 1993 examination.  By the time of the 
January 2000 VA examination, conducted nearly three years 
after his separation from service, the veteran's left ear 
hearing threshold at 4000 hertz had worsened to 55 decibels.  

In essence, the objective evidence does not demonstrate that 
there was a permanent increase in severity of the veteran's 
left ear hearing loss during his period of active duty.  38 
C.F.R. § 3.306(a) (2003).  The veteran currently has 
defective hearing in his left ear under the provisions of 38 
C.F.R. § 3.385 (2002).  In view of the audiologic results at 
induction, at separation, and following service, the Board 
does not find that any increased level of left ear hearing 
loss occurred during service.

With respect to the veteran's right ear, the Board notes that 
the pre-induction examination did not note right ear hearing 
loss.  The inservice audiogram in February 1993 and at 
service separation in December 1996 also did not show 
findings sufficient to meet the criteria for VA hearing loss 
under 38 C.F.R. § 3.385.  Moreover, the thresholds noted on 
the February 1993 and December 1996 examinations were 
identical, thus they did not demonstrate any worsening of 
right ear hearing during service.  The January 2000 
audiologic examination showed essentially normal right ear 
hearing sensitivity.  Only the speech recognition score of 92 
percent demonstrated hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (2003).  

In reviewing the record in this case, the Board notes that 
the veteran was exposed to noise from gunfire and his 
employment in a sawmill prior to service, and from aircraft 
and gunfire during his period of service.  The record does 
not demonstrate any right ear hearing loss during his period 
of active duty.  In the absence of chronic disability having 
its onset in service, service connection is not for 
application.  38 C.F.R. § 3.303 (2003).  

The veteran contends that he believes his hearing loss was 
attributable to noise exposure during service.  However, 
where the determinative issue is one of medical diagnosis or 
causation, only medical evidence is competent to establish 
such facts.  See Espiritu, supra..  As noted above, the 
objective evidence simply does not establish that the 
preexisting left ear hearing loss increased in over-all 
severity during his period of active duty or that his current 
right ear hearing loss is attributable to service.

There is no equipoise between the positive and negative 
evidence; therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2003).  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for bilateral pes planus is denied.

Service connection for residuals of stress fracture, left 
foot, is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran contends that his service connected 
patellofemoral syndrome of each knee and residuals of 
fracture, 5th metatarsal, right foot, are more severe than 
the current noncompensable evaluations indicate.

The only VA examinations of the veteran were conducted in 
January 2000.  The Board is of the opinion that a current VA 
orthopedic examination of the veteran is necessary in order 
to properly evaluate his claims for compensable evaluations.  

Accordingly, this case must be REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of the 
service connected patellofemoral syndrome 
of each knee and residuals of fracture, 
5th metatarsal, right foot.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the knees and right foot, 
should be conducted and the examiner 
should review the results of the testing 
prior to completion of the report.  
Special attention should be given to the 
presence or absence of objective signs of 
pain, any limitation of motion, 
instability, and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the knees and right foot.  
The report of examination should include 
complete rationale for the conclusions 
reached.

2.  The RO should then readjudicate the 
veteran's claims for compensable 
evaluations for patellofemoral syndrome, 
left knee, patellofemoral syndrome, right 
knee, and residuals of fracture, 5th 
metatarsal, right foot.  Specifically the 
RO should consider that this case 
involves the initial ratings of the 
veteran's service connected disabilities 
from September 1998 to present and that 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and an appropriate period of 
time should be allowed for response.  The 
case should then be returned to the Board 
if indicated.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



